           Case 1:19-cv-10904-CM Document 8 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMILY S. MILLER,

                                 Plaintiff,

                     -against-                                  1:19-CV-10904 (CM)

 THE ABUSIVE MEMBERS WITHIN THE                                 CIVIL JUDGMENT
 CITY (STATE) OF NEW YORK, et al.,

                                 Defendants.

       Pursuant to the order issued February 25, 2020, dismissing this action for failure to state a

claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 24, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
